 1   ANTHONY L. BARNEY, ESQ.
     Nevada Bar No. 8366
 2   TIFFANY S. BARNEY, ESQ.
 3   Nevada Bar No. 9754
     ZACHARY D. HOLYOAK, ESQ.
 4   Nevada Bar No. 14217
     ANTHONY L. BARNEY, LTD.
 5
     3317 W. Charleston Blvd., Suite B
 6   Las Vegas, NV 89102
     Telephone: (702) 438-7878
 7   Facsimile: (702) 259-1116
     office@anthonybarney.com
 8
     Attorneys for David Cote
 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
      TALCOTT RESOLUTION LIFE AND
12    ANNUITY COMPANY
                                                                  Case No.: 2:18-cv-01688
13
                               Plaintiff
14    v.                                                       STIPULATION TO WITHDRAW
15                                                             DAVID COTE’S MOTION TO
      ESTATE OF JILL COTE, JESSICA                             DISMISS FILED NOVEMBER 7, 2018
16    SHEARER, JOIANNE MADRID AND
      DAVID COTE
17
                               Defendants.
18
19
     Defendant David Cote, Defendant Jessica Shearer, and Plaintiff Talcott Resolution Life and
20
     Annuity Company (collectively the “Parties”), by and through their counsel undersigned, hereby
21
     stipulate and agree that:
22
           1. Based on the entry of a Stipulation and Order in the Nevada State Court Case No. P-17-
23
              092970-E between David Cote, Jessica Shearer, and the Estate of Jill Cote, David Cote
24
              hereby withdraws his Motion to Dismiss Talcott Resolution’s Complaint in Interpleader
25
              (“Motion to Dismiss”) as moot, which Motion to Dismiss was filed November 7, 2018.
26
           2. The Parties agree that the parties shall bear their own attorney’s fees related to any
27
              briefing specific to the Motion to Dismiss; Nothing in this paragraph is intended to limit
28
              Talcott’s ability to seek its fees relating to the interpleader.


                                                         1
     Case 2:18-cv-01688-GMN-VCF Document 25 Filed 01/09/19 Page 2 of 3



 1
         3. The Parties agree that David Cote shall file an answer and any cross claims or
 2
            counterclaims to Talcott Resolution’s Complaint in Interpleader on or before January 10,
 3
            2019.
 4
            RESPECTFULLY SUBMITTED this 9th day of January 2019.
 5
 6                                                ANTHONY L. BARNEY, LTD.

 7                                                By: /s/Zachary D. Holyoak               __
                                                  Anthony L. Barney
 8
                                                  Tiffany S. Barney
 9                                                Zachary D. Holyoak
                                                  3317 West Charleston Boulevard, Suite B
10                                                Las Vegas, NV 89102
                                                  Attorneys for Defendant David Cote
11
12                                                OGLETREE, DEAKINS, NASH,
                                                  SMOAK & STEWART, P.C.
13
14                                                By: /s/Kristina N. Holmstrom___ _____
                                                  Kristina N. Holmstrom
15                                                3800 Howard Hughes Parkway, Suite 1500
                                                  Las Vegas, NV 89169
16                                                Attorneys for Plaintiff Talcott Resolution Life
17                                                and Annuity Company

18                                                JOHNSON & GUBLER, P.C.
19                                                By: /s/Russell G. Gubler_____________
20                                                Russell G. Gubler
                                                  Lakes Business Park
21                                                8831 W. Sahara Avenue
                                                  Las Vegas, Nevada 89117
22                                                Attorney for Jessica Shearer
23
                                                  IT IS SO ORDERED:
24
                                                  ______________________________________
25
                                                  Gloria M. Navarro, Chief Judge
26                                                UNITED STATES DISTRICT COURT

27                                                            10 day of January, 2019.
                                                  DATED this ____

28




                                                   2
 1                                   CERTIFICATE OF SERVICE
 2          Pursuant to FRCP 5, I certify that I am an employee of Anthony L. Barney, Ltd., and
 3
     that on the 9th day of January 2019, I caused the foregoing document entitled STIPULATION
 4
     TO WITHDRAW DAVID COTE’S MOTION TO DISMISS FILED NOVEMBER 7, 2018to be
 5
 6   served by electronic transmission through the CM/ECF system of the United States District

 7   Court in the District of Nevada to the following parties:
 8
            Kristina N. Holmstrom Esq., Ogletree Deakins Nash Smoak & Stewart, P.C.,
 9          kristina.holmstrom@ogletree.com
            Attorney for Talcott Resolutions Life and Annuity Company
10
11          Russell Gubler, Esq., Johnson & Gubler, PC
            rgubler@mjohnsonlaw.com
12          Attorney for Jessica Shearer, individually
13
14                                                        _/s/Zachary D. Holyoak, Esq._________
                                                          Employee of Anthony L. Barney, Ltd.
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     3
